DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “30”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology therein (i.e. “comprises”, “comprising”, “means”).  Correction is required.  See MPEP § 608.01(b).
The disclosure is further objected to because of the following informalities:
  The specification is objected to because reference character “22” has been used to designate both “NFC communication means” and “antenna” (at the bottom of pg. 5 and at the top of pg. 6).
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1, lines 2-6 should read “a management and control element[,] of the electronic type, a first portion[,] comprising an air pressure sensor[,] physically or electrically connected to said management and control element, and a second portion[,] comprising a pressure transducer 
Claim 3, line 1 should read “An electric immersion pump[,] having”
Claim 3, line 13 should read “further comprising the device according to claim 1”
Claim 3, line 9 should read “movement of said shaft, and”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a device for detecting “the level of a well/tank”; this limitation renders the claim indefinite for multiple reasons. At the outset, it is not clear what is meant by “the level of a well/tank”.  In particular, it is not made clear whether this refers to 1) the depth of the well/tank, 2) the height/location of the well/tank, or 3) the level of material in the well/tank.  This ambiguity as to the required “level” renders the claim indefinite.  As far as the Examiner understands the invention, it appears that the invention intends to measure the level of liquid contained within the well/lank, and thus, the claims will be interpreted as such herein.  Additionally, Applicant’s use of “well/tank” further renders the claim indefinite because it is not understood what particular structure is being required.  In this instance, Applicant’s use of “well/tank” does not make clear whether both a well and tank must be present or if either (only one) must be present, rendering the claim indefinite.  As far as the Examiner understands the invention, it appears that the invention includes a well or a tank, but not both, and the claim will be examined as such.
Claim 2 recites the limitation “a PLC”; this limitation renders the claim indefinite because it is not clear what is meant by this phrasing.  In particular, the term “PLC” has multiple meanings including Power Line Communication and Programmable Logic Controller; both of which appear applicable in Applicant’s invention.  This ambiguity renders the claim indefinite.  As far as the Examiner understands the invention, it appears that the invention intends to use Power Line Communication (PLC), and thus, the claims will be examined as such.
Claim 4 recites “communication means of the NFC type” twice.  This limitation renders the claim indefinite due to Applicant’s use of the phrasing “NFC type”.  In this instance, “NFC type” is indefinite because it is not made clear whether the recited means must 1) utilize NFC (near-field communication) specifically or 2) utilize any wireless type of communication.  In other words, because NFC is a type of wireless communication, the phrasing “NFC type” does not appear to positively require NFC protocol, but instead, covers any wireless communication “type”.  Therefore, because the specific communication means is not made clear, Claim 4 is rendered indefinite.  For examination purposes herein, the Examiner has interpreted Claim 4 as requiring any wireless communication means.
Claim 6, lines 5-6 recite “said second portion of said device being inserted in said receptacle at least at said complementary communication means”; this limitation renders the claim indefinite because it is not clear what is meant by the phrasing “at least at said complementary communication means”.  In particular, it is not understood what is meant by one element being “at least at” another element.  This renders the claim indefinite.  For examination purposes herein, the Examiner hast interpreted “at least at” as simply “adjacent”.
Claim 8, lines 5-7 recite “said substantially bell-shaped element being arranged substantially at said wet section of said electric pump”; this limitation renders the claim indefinite because it is not clear what is meant by the phrasings “bell-shaped” or “substantially at said wet section”.  At the outset, “bell-shaped” is indefinite because there is no singular accepted meaning or design for a “bell shape”.  As such, it cannot be discerned what particular shape is required in the claim.  For examination purposes herein, the Examiner has interpreted “bell-shaped” as curved.  Additionally, it is not understood what is meant by one element being “substantially at” another element.  This renders the claim indefinite.  For examination purposes herein, the Examiner hast interpreted “substantially at” as adjacent.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0133881 to Boyles et al.
In regards to independent Claim 1, and with particular reference to Figures 1-2, Boyles et al. (Boyles) discloses:

(1)	A device (Fig. 1) for detecting the level of a well/tank (100) (paras. 22-23), comprising: a management and control element (230), of the electronic type, a first portion (210), comprising an air pressure sensor, physically/electrically connected to said management and control element (para. 21; Fig. 1), a second portion (200), which comprises a pressure transducer (para. 21; Fig. 1) and is connected to said management and control element (230) by means of a wireless connection (240, shown in Fig. 1; see also para. 21; “through the internet”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyles (applied above) in view of US 9,103,344 to Andresen.
In regards to Claim 2, Boyles discloses the device according to claim 1, wherein said air pressure sensor has a data link (270) to said management and control element (as shown in Fig. 1).  However, Boyles does not disclose use of PLC for this data link.
However, use of PLC is well known in the art of submersible pumps, as shown by Andresen.  In this case, Andresen specifically discloses another submersible pump 16 arranged within a well/tank 20 (Fig. 3), wherein pressure sensors are used in monitoring the fluid level within the tank (col. 4, lines 5-13), and wherein the pressure sensors have a data link to a management and control element (30; Fig. 3) via PLC means (28 Fig. 3; col. 3, lines 18-34; col. 5, lines 26-49).   In these disclosures, Andresen makes clear that PLC communication minimizes the number of electrical leads, thereby achieving a simple data communication that avoids disturbances in the electrical mains caused by the data transmission.  Therefore, to one of ordinary skill desiring a submersible pump system that minimizes the number of electrical cables, it would have been obvious to utilize the techniques disclosed in Andresen in combination with those seen in Boyles in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Boyles system with the PLC communication taught in Andresen in order to obtain predictable results; those results being a simplified pump control assembly that can reduce the number of power/data leads required for pump control.

Claim(s) 3-5, 7, & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyles (applied above) in view of US 2013/0272898 to Toh et al.
In regards to Claim 3, Boyles discloses a device to be used in combination with a progressive-cavity pump (Fig. 1) but does not disclose an electric immersion pump as claimed.  However, it is noted that Boyles clearly teaches that the same device/control can be applied to a submersible/immersion pump (“The system and process can be used to control any type of artificial lift system; pump jacks, drive heads, electric submersible and others by using only two input sensors”).
However, Toh et al. (Toh) discloses an electric immersion pump (20; Fig. 1), having a vertical extension in a configuration for use (Fig. 1) and comprising a containment shell (22-26) inside which there are a wet section (22), which comprises an intake portion (46) and a delivery portion (40) and one or more impellers (52) keyed on a shaft (54) (Fig. 2), each with its own diffuser (66) (Fig. 2; para. 22), and interposed between said intake portion and said delivery portion (Figs. 1-2), an electromechanical section (24), which comprises motor means for the movement of said shaft (“submersible motor 24”; para. 18), an electronic section (700, 800; Figs. 7-8) (para. 48 states “high reliability engine 700 can be located downhole, as a local module hosted by a computing device that is local to the components of the ESP string 20”), comprising a compartment (“local module”; para. 48) inside which an assembly (712) for the control and actuation of said electric pump is contained (Fig. 7), said control and actuation assembly being provided with an electrical board (“high reliability engine 700 may also be implemented in a programmable logic controller (PLC)”, which implicitly includes an electrical board).  As noted previously above, Boyles’ clearly teaches applying his device/control system to a submersible/immersion pump.  Therefore, to one of ordinary skill desiring an improved electric immersion pump having a simplistic means of monitoring fluid level through via pressure measurements, it would have been obvious to utilize the techniques disclosed in Boyles in combination with those seen in Toh in order to obtain such a predictable result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have applied/integrated Boyles’ control device into the electric immersion pump taught in Toh in order to obtain predictable results; those results being an electric immersion pump that reliably tracks fluid levels in the well without the need for dedicated level sensors or switches.
In regards to Claim 4, Toh’s control and actuation assembly (712) is connected to a user interface (812; Fig. 8) of said electric pump and comprises communication means of the NFC type (see the 112b rejection above; this is interpreted as any wireless communication), said communication means being connected electrically to said user interface and/or to said management and control element of said device (Toh clearly discloses a wireless bus 808 for communication with user interface 812; para. 61).  Finally, Boyles second portion (200) comprises complementary communication means of the NFC type (see the 112b rejection above; this is interpreted as any wireless communication; in this instance, second portion 200 comprises wireless communication 240; see para. 21).
In regards to Claim 5, Boyles discloses mechanical means (pipe 145) for the engagement of said second portion of said device (clearly shown in Fig. 1), said second portion of said device comprising corresponding complementary mechanical means (i.e. a lower portion that is mechanically mounted to pipe 145, as shown in Fig. 1).
In regards to Claim 7, Boyles’ transducer (210) is laterally adjacent and electrically (i.e. wirelessly) connected to the complementary communication means (240) (Fig. 1).
In regards to Claim 9, Boyles as modified by Toh results in the second portion (pressure sensor 200, from Boyles) being contained in (i.e. part of) the electronic section (700, 800, from Toh) of the electric pump outside of the compartment and in a subsection (as shown in Fig. 1 of Boyles, the second portion 200 is mounted to the pump discharge (i.e. a subsection of the pump), which would be outside of the compartment from Toh).
In regards to Claim 10, Boyles management and control element (230) is connected to and/or coincides with Toh’s user interface of said electric pump (this results from the combination, as described above for Claim 3).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyles-Toh as applied to claim 4 above, and further in view of US 2006/0185840 to Conrad.
In regards to Claim 8, Boyles-Toh discloses the pump of claim 4, but does not further disclose a tube, as claimed.
However, Conrad discloses a pressure monitor for use in downhole wells (similar to that of Boyles) in order to track the depletion of natural gas in the well, wherein the pressure monitor includes a tube (22, 24) starting from a pressure measuring point 18 and running along a side of the production tubing within an adapted duct (24) to convey the measured pressure upwards to a pressure monitor 37, said duct having a vertical extension (Fig. 1), said tube leading inside a substantially bell-shaped element (14; see also the 112b rejection above) with which it communicates (Figs. 1-2).  Conrad makes clear that such an arrangement provides an external tube that does not block the production tube and reduces the likelihood of damage or loss to sensitive instrumentation during use because the instrumentation (i.e. sensors) can be located at the well surface.  Therefore, to one of ordinary skill desiring an electric immersion pump having well-protected pressure sensors, it would have been obvious to utilize the techniques disclosed in Conrad in combination with those seen in Boyles-Toh in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Boyles pressure sensors (200, 210) to be mounted at the well surface and communicated with the well pressure via tubing (22, 24) (as taught in Conrad) in order to obtain predictable results; those results being a longer-lasting pressure monitoring system that reduces the chances of damage to Boyles’ delicate sensors (200, 210).  In providing this combination, Conrad’s bell-shaped element (14) would be arranged at the wet section (22) of the electric pump (20) outside said shell, as claimed.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please also see US 2018/0112658 to Fosmark et al., US 2013/0243614 to Moon et al., and US 2011/0202189 to Venkatakrishnan et al., all of which disclose control systems for submersible pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC